NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1565-15T1


METODI DONCHEV and
FAITH DONCHEV,

        Plaintiffs-Appellants,

v.

DENNIS DESIMONE,

     Defendant-Respondent.
___________________________

              Argued June 7, 2017 – Decided          July 5, 2017

              Before Judges Simonelli and Carroll.

              On appeal from the Superior Court of New
              Jersey, Law Division, Gloucester County,
              Docket No. L-0956-05.

              Faith Donchev, appellant, argued the cause pro
              se.

              Amanda J. Sawyer argued the cause for
              respondent (Methfessel & Werbel, attorneys;
              Edward L. Thornton, of counsel and on the
              brief; Ms. Sawyer, on the brief).

PER CURIAM

        Plaintiff Faith Donchev appeals from numerous Law Division

orders and a judgment that were entered after our decision in
Donchev v. DeSimone, No. A-0395-11 (App. Div. Sept. 24, 2012),

certif. denied, 213 N.J. 534 (2013).       For the following reasons,

we affirm.

     We are constrained to recite the tortured procedural history

of this matter in order to place this appeal in perspective.         This

litigation arose from injuries plaintiff's husband, Metodi Donchev

(Donchev),1 sustained on June 16, 2003.      Donchev was employed by

D.N. DeSimone Construction Company, Inc. (DND) at the time of his

injury.    Defendant was president of DND, and hired the company to

complete several projects at his home, including garage roof

repairs.     Donchev was injured when he fell through the garage

roof.     He filed a claim petition with the Division of Worker's

Compensation (Division) seeking benefits for his injuries.

     Donchev    and   plaintiff   also   filed   a   complaint   against

defendant individually, asserting landowner liability.           Donchev

subsequently died from causes that were in dispute.         Thereafter,

the complaint was amended to substitute his estate as a plaintiff

and assert a wrongful death claim, which the trial court eventually

dismissed.     In addition, the estate filed a dependency claim




1
  Donchev is deceased.   After his death, plaintiff amended the
complaint to substitute his estate as a plaintiff and assert a
wrongful death claim, which the court dismissed.

                                   2                             A-1565-15T1
petition with the Division.         The Division approved a settlement

between DND and the estate.

      Defendant filed two motions for summary judgment.                     In the

first motion he argued there was no landowner liability, and in

the   second   motion    he    argued   that     the   New     Jersey      Workers'

Compensation    Law     (WCL),    N.J.S.A.      34:15-70      to   -146,     barred

plaintiffs' claims.       The trial court denied both motions and the

matter proceeded to a jury trial.               The court entered judgment

against defendant after the jury rendered a verdict in plaintiffs'

favor.

      Plaintiff filed a post-trial motion to reinstate the wrongful

death claim, and defendant filed a cross-motion for remittitur or,

in the alternative, a new trial.              The court denied all motions.

Defendant   then    appealed     from   the    two   orders    denying     summary

judgment, the final judgment, and the order denying his post-trial

cross-motion.      Plaintiff did not cross-appeal.

      In Donchev, we reversed the jury award, finding that the

court improperly denied summary judgment to defendant.                     Donchev,

supra (slip op. at 9-12).        We held that defendant was entitled to

summary judgment as a matter of law because as a landowner, he

neither owed nor breached a duty of care to Donchev, and as an

employer, he was immune from suit pursuant to the WCL.                  Id. (slip



                                        3                                   A-1565-15T1
op. at 10).        The trial court subsequently vacated the judgment

against defendant.

     Thereafter, beginning in October 2013, plaintiff embarked on

an unrelenting campaign in the trial court to reinstate the jury

verdict and all claims and for a trial on the wrongful death

claim.2    Plaintiff filed numerous motions seeking to re-litigate

the matter on the basis that our prior opinion only applied to

defendant as president of DND and defendant was liable as the

homeowner.

     The court denied all of plaintiff's motions.         In particular,

in a July 26, 2014 order, the court denied plaintiff's motion to

reinstate the wrongful death claim and judgment and for a jury

trial.    The order warned plaintiff that "any refiling of a similar

motion will be considered for possible sanctions and/or submission

to . . . determine if future motions should be subject to review

and [possible] rejection."        In an October 20, 2014 order, the

court     denied   plaintiff's   motion   to   enter   judgment   and   for

reconsideration of a prior order; imposed a $50 sanction; and

notified plaintiff that any further frivolous motions "shall lead

to further, harsher sanctions, including monetary sanctions and


2
  Plaintiff also made several unsuccessful applications with this
court and our Supreme Court.



                                    4                              A-1565-15T1
[p]lainitiff to file any further pleadings at the discretion of

the Assignment Judge, Georgia M. Curio."3

      Undeterred by these orders, and ignoring defense counsel's

repeated warnings that sanctions would be sought pursuant to Rule

1:4-8,   plaintiff   continued   filing   motions   raising   the   same

arguments.   In a May 8, 2015 order, the court granted defendant's

motion for counsel fees and costs, ordered defense counsel to

submit a certification of services, permitted plaintiff to rebut

the certification, and reiterated the warnings set forth in the

October 20, 2014 order.   Defense counsel submitted a certification

of services, and plaintiff responded with yet more motions.            On

August 4, 2015, the court entered a judgment against plaintiff in

the amount of $1,201.50 for defendant's attorney's fees and costs

in opposing her most recent "frivolous application."

      Defendant subsequently filed a motion to enforce litigant's

rights, seeking an order prohibiting the clerk from accepting any

further applications from plaintiff and to close the docket.

Defendant also sought an award of attorney's fees and costs.

Plaintiff filed a cross-motion to reinstate all claims, which the

court denied in an August 21, 2015 order. Plaintiff filed a motion




3
    The court subsequently vacated the $50 sanction.

                                  5                             A-1565-15T1
for reconsideration of the August 4, 2015 judgment and the August

21, 2015 order.

    In an October 13, 2015 oral opinion, Judge Curio gave a

detailed procedural hisotry and found as follows, in pertinent

part:

              This history and procedural path that
         this matter has taken demonstrates that there
         has been a constant attempt to re[-]litigate
         issues that have previously been litigated to
         a conclusion.

              It's clear that the plaintiff disagrees
         with the legal conclusions of the Appellate
         Division by which the [t]rial [c]ourt is
         bound. However, to simply insist repeatedly
         that   those    issues   be   revisited   is
         inappropriate and can't be allowed to go on
         forever.

              Plaintiff in arguing has expressed and
         articulated a number of legal principles and
         concepts, but they're being discussed in a
         vacuum without any appropriate application of
         those concepts and principles to the legal
         issues at hand in this case.

              Throughout the procedural history of
         this, we have [m]otions to [r]econsider prior
         [o]rders. We have [m]otions to reinstate the
         [j]ury verdict. we have [m]otions to [v]acate
         Appellate [o]rders. We have [m]otions seeking
         to affirm the [t]rial [c]ourt's original
         denial of the [s]ummary [j]udgment [m]otions.
         We have [m]otions for [n]ew [t]rial.

              . . . .

              Indeed,   plaintiff's  response   to
         [defendant's motion to enforce litigant's
         rights] is indicative of all of the prior

                                6                         A-1565-15T1
history, because what has been submitted by
plaintiff in response to this [m]otion . . .
is more of the same . . . all again seeking
to   re[-]litigate   the   issues   that   had
previously been before the [c]ourt. Litigated
to the point of a [r]uling by the Appellate
Division and Supreme Court having denied the
[p]etition for [c]ertification and indeed even
further subsequent motions before the Supreme
Court.

     There's no further litigation beyond the
Appellate Division and the Supreme Court. The
matters   have   been   fully    and   finally
adjudicated, and no effort, no degree of
repetition can change that fact.

     The case law allows the rare relief of
enjoining a litigant's ability to file
pleadings with the [c]ourt without review by
the Assignment Judge.    And I am satisfied
given the procedural history that I've
attempted to outline . . . that the
circumstances presented here warrant the sort
of rare relief that's being requested.

     . . . .

     First and foremost, the use of pleading
to attempt to bring the issues to the [c]ourt
again and again after they've been concluded
renders those continuing efforts to be
frivolous. And the [c]ourt has the authority,
as the [c]ourt in Parish [v. Parish, 412 N.J.
Super. 39 (App. Div. 2010)] said, "Courts have
the inherent authority, if not the obligation,
to control the filing of frivolous motions and
to    curtail    harassing    and    vexatious
litigation."

     [Plaintiff's]  persistent  attempt  to
revisit over and over issues that have been
fully and finally adjudicated is frivolous,
is harassing, is vexatious and serves no
purpose.   It is a detriment to the court

                      7                          A-1565-15T1
            system, and it is a continuing hardship
            visited upon the defendant who must answer,
            respond and address issues which have already
            been fully adjudicated.

                   . . . .

                 [T]he Court Rules simply do not allow
            incessant repetition until you get the answer
            that you want. It's simply not contemplated
            in the Rules. It is an abuse of the Rules and
            the process.

The judge entered two orders on October 14, 2015: (1) granting

defendant's motion to enforce litigant's rights and enjoining

plaintiff    from     filing    any   future     pleadings     without      first

submitting it to the Assignment Judge or her designee; and (2)

denying plaintiff's cross-motion.           This appeal followed.

       For what we can discern from plaintiff's rambling merits

brief, she reiterates the arguments made before the trial court

and also argues that the court erred in imposing sanctions.                      We

have   considered     these    arguments    in   light   of   the    record    and

applicable    legal    principles     and    conclude     they      are   without

sufficient merit to warrant discussion in a written opinion.                     R.

2:11-3(e)(1)(E).      We affirm substantially for the reasons Judge

Curio expressed in her comprehensive oral opinion.

       Affirmed.




                                      8                                   A-1565-15T1